
	
		I
		111th CONGRESS
		2d Session
		H. R. 6322
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Crowley (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for mortgage insurance premiums.
	
	
		1.Permanent deduction for
			 mortgage insurance premiums
			(a)In
			 generalSubparagraph (E) of
			 section 163(h)(3) of the Internal Revenue Code of 1986 (relating to mortgage
			 insurance premiums treated as interest) is amended by striking clause
			 (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2007, and to amounts properly allocable to
			 any period after such date.
			
